Citation Nr: 1807639	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 8, 2016, and in excess of 70 percent thereafter.

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. George, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971, to include service in Vietnam.

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in which service connection for PTSD was granted and a 30 percent rating for PTSD was assigned effective February 17, 2010.   

In an October 2016 rating decision, the RO granted a 50 percent rating prior to September 8, 2016 and a 70 percent rating thereafter.  The issue has been recharacterized to reflect the ratings granted in the October 2016 rating decision.

Finally, given the ratings assigned and evidence in the record, the Board recognizes that a claim for TDIU is part and parcel of the Veteran's claim for a higher rating for his PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1. Throughout the claims period Veteran's PTSD has been characterized by outbursts of anger and periodic suicidal thoughts.

2. For the entire claims period, the Veteran's PTSD has rendered him unemployable.


CONCLUSION OF LAW

1.  Since March 23, 2010, the criteria for a rating of 70 percent, but no higher, for PTSD were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  For the entire appellate period, the criteria for TDIU were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Rating Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Global Assessment of Functioning (GAF) scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Carpenter, 8 Vet. App. 242; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Analysis

The Veteran claims that the current ratings do not reflect the severity of his PTSD.

In a statement from the Veteran's spouse, received by VA in April 2010, she notes that the Veteran has always had a dreadful temper, at times smashing telephones and other inanimate objects.  These outbursts would occur both at home and in public.  She also noted that he had numerous jobs over the course of their marriage.  Typically, before quitting, the Veteran would find fault with everyone and have an argument with his boss.

In October 2010, the Veteran was afforded a VA examination of his PTSD.  At the examination, the Veteran reported having many jobs over the years.  The examiner described this as poor frustration tolerance and that the Veteran was easy to anger.  As a result, the Veteran had a poor reputation.  He worked at his most recent job for nine years and left after an argument with his boss in February 2009.  It was reported that he had not worked since.  Outside of work, the Veteran reported having few positive relationships and few friends.

As to PTSD symptoms, the Veteran has one or two nightmares per month, avoidance of thinking about military experiences, difficulty remembering parts of his stressful military experiences, feeling distant or cut off from other people, difficulty showing positive and loving feelings, difficulty sleeping, outbursts of anger (including road rage), difficulty concentrating, difficulty with authority figures, and startle response triggered by loud and sudden noises.  A GAF score of 65 was reported, described as representing some mild to moderate symptoms with some difficulty in social and occupational functioning.

A December 2012 VA treatment record notes that the Veteran experienced chest pain, shortness of breath, sweating, and dizziness.  This onset after confronting problems related to his mother's advanced dementia.  

In a May 2014 statement from the Veteran's spouse, she notes his road rage.  For instance, after another drive hit the back of his truck, he slammed on the breaks and threatened the driver with a baseball bat.  She also noted the Veteran and her volunteer work at a local animal shelter and that the Veteran's anger increases dramatically when they do not follow a routine.

In a May 2014 statement, the Veteran noted that he experiences anger every day.  The anger comes and leaves quickly.  For instance, at work he would get frustrated and start swearing.  When confronted about a problem, it would escalate into a verbal or physical altercation, after which he would need to leave for the day.  Now that he is retired, he gets angry at home which has strained his marriage.  He also noted his road rage, which he relates to hypervigilance.  He also notes disliking crowds, having people behind him, and carrying a gun.  He states that he does not often think of suicide, except for when things are not working at home.  He noted that he never had a plan to commit suicide, but would think about certain scenarios where it would be the only option.

A lay statement from a former employer, dated June 2000, but received by VA in June 2014, notes the Veteran throwing things at a former place of employment.  Another lay statement from an employer, who has known the Veteran since 1980, states that he would not hire the Veteran because of his violent outbursts and temper when under pressure.

In a May 2014 treatment record, a GAF score of 50 was noted, which according to DSM-IV is consistent with being unable to keep a job.  Continuing issues regarding the Veteran's anger was noted.

A January 2015 VA treatment record notes a history of workplace violence and anger issues.  A February 2015 VA treatment record notes that his relationship with his wife is strained.  He stated that he has several friends and goes to the gym three days per week.  He was the primary caregiver for his mother who had dementia.  He was referred to anger management for his anger issues.  

Throughout these records, the Veteran reported having no suicidal or homicidal intent.  A July 2016 treatment record notes severe and chronic PTSD symptoms were present.  He had also been attending a Mindfulness-Based Stress Reduction Group at VA.

In September 2016, the Veteran was afforded a VA examination. The examiner noted occupational and social impairment with reduce reliability and productivity.  The examiner noted improvements in his relationship with his wife.  He noted that he sometimes hangs out with friends at their body shop, but has stopped his volunteer activities because they became too stressful and he was frequently arguing with others.  He also noted interruptions to employment due to his anger.

Since his last job ended in February 2009, the Veteran was done seasonal work for the Internal Revenue Service (IRS), but has not had fulltime employment.  He states that he had a job lined up, but was bumped out by a young guy before he started working.  He stated that he could probably work if he did not have to interact with anyone.

As to symptoms, the examiner noted the Veteran had irritable behavior and angry outbursts, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  Depressed mood, anxiety, impaired judgment, disruptions of motivation and mood, difficulty in stressful circumstance, impaired impulse control, and difficulty in establishing and maintaining work and social relationships.

The examiner noted that because of PTSD the Veteran was likely unable to function in an occupational setting.  In fact, in March 2016 the Veteran dropped out of a VA treatment group after a hostile interaction with another group member.

Given the Veteran's symptoms, a 70 percent rating, but no higher, is warranted for the entire appellate period.  The Veteran's anger issues related to PTSD clearly cause him difficulty in interacting with others, including at times his spouse. Prior to the claims period too, the Veteran would get in physical and verbal altercations with others at work.  He also experiences road rage that has led to assaultive behavior.  He even dropped out of a VA treatment group because of his anger toward another attendee.  Additionally, the Veteran's May 2014 statement notes suicidal ideation.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  These symptoms indicate occupational and social impairment with difficulty in most areas.

However, a higher 100 percent rating is not warranted.  Though strained at times, the Veteran, through therapy and treatment, has maintained an effective relationship with his wife.  He also reports having several friends and going to the gym regularly.  For a time, the Veteran with his spouse volunteered at an animal shelter.  The Veteran's wife also reports that the Veteran's anger is kept somewhat in check by following a routine.  This indicates significant social and occupational impairment, but not total impairment.

TDIU Legal Criteria

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

To meet the schedular requirements, there must be one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

TDIU Analysis

The Veteran reports having last worked full-time in February 2009.  He filed his claim for service connection for PTSD, from which this appeal arises, in February 2010.  He has worked seasonally for the IRS in the past, but there is no indication that this employment is non-marginal.

Further, the Veteran's PTSD symptoms keep him from working.  The Veteran obviously has anger issues when interacting with others.  In fact, the September 2016 examiner stated that these issues make it unlikely that the Veteran would be able to function in an occupational setting.  As a result, the Board finds that TDIU based on his PTSD symptoms is warranted for the entire appellate period.


ORDER

Effective March 23, 2010, an initial 70 percent rating, but no higher for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 70 percent for PTSD is denied.

For the entire claims period, TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


